DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
          I.    Claims 1-15 drawn to “extracting features from an image, the method comprising: estimating a plurality of initial key points based on an input image; generating a plurality of descriptors based on a downscaled image”  classified in G 06 K 9/4609
          II.   Claims 16-20, drawn to “matching images, the method comprising: detecting a plurality of first feature points based on a first input image; detecting a plurality of second feature points based on a second input image”, classified in G 06 T 7/0044
The inventions are distinct, each from the other because of the following reasons:
   Inventions I and II  are  related  as  subcombinations  disclosed  as  usable  together  in  a  single    combination. The subcombinations  are  distinct  if  they  do  not  overlap  in  scope  and  are  not   obvious variants, and if it is shown that at least one subcombination is  separately  usable.  In the   instant case, subcombination II has separate utility such as detecting a plurality of second feature points based on a second input image; and obtaining a plurality of correspondence points between the first input image and the second input image based on the plurality of first feature points and the plurality of second feature point not  required by subcombination I.  See M.P.E.P. § 806.05(d).

          The examiner has required restriction between subcombinations usable   together.   Where   applicant elects a subcombination and claims thereto are subsequently found allowable, any   claim(s) depending from or   otherwise   requiring   all   the   limitations   of   the   allowable   subcombination will 
  In the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions require a different field of search (see M.P.E.P. § 808.02), restriction for examination purposes as indicated is proper.
4.    Applicant is advised that the reply to this requirement to be complete must include (I) an election of a species or invention to be examined even though the requirement is traversed  (37    C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention.
           The election of an invention or species may be made with or without traverse.  To reserve   a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
           Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.  §  103(a) of the other invention.
    5.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R.  §  1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the   application. Any 
During a telephone conversation with Mrs. Susan Morse  on 2/8/2020 a provisional election was made without traverse to prosecute the invention of I claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 shows a period after “greater than or equal to two.the X raw …..”.It should be a comma instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0036938) in view of Pope et al (US 2017/0364768)

estimating a plurality of initial key points  based on an input image(The input image is inputted to the at least one sensor equipped in the information processing apparatus, and the feature points of the at least one object to be recognized may be extracted from the input image (S100) figure 1 and paragraph [0048])); generating a plurality of descriptors ( a step S300 of deriving a covariance descriptor, figure 1); and obtaining a plurality of feature points by matching the plurality of initial key points with the plurality of descriptors, respectively ( the object recognizing part may derive an inlier matched pair by comparing the covariance descriptor with at least one reference covariance descriptor stored in advance, and recognize the object in the input image by estimating a homography of the object based on the inlier matched pair, paragraph [0030]).  While Kim teaches the extracting the feature point of the object to be recognized may include downscaling the input image into multiple downscaled images; and extracting the feature point in corners of the object in the multiple downscaled images ( paragraph [0018]), Kim et al does not explicitly teaches the descriptors are being generated based on downscaling the image.  However, Pope et al teaches a keypoint detection circuit may receive pixel data from the image sensor interface in the image sensor pixel data format or receive pixel data after processing by the front-end or the back-end pixel data processing circuits.  The keypoint detection circuit may perform a keypoint detection operation on the pixel data to detect one or more keypoints in the image frame and output to the system memory a description of the one or more keypoints ( abstract).Additionally, Pope et al teaches a back-end module 340 may perform image downscaling and resampling (in addition to, or instead of, correcting or suppressing artifacts in the image data), paragraph [0067]).It is obvious to one skilled in the art before filing of the claimed invention to downscale the image data to a  desired size and processed at a different rate, such as 1 ppc, at one or more back-end pipeline stages to perform other operations on the image frames in order to reduce 
As to claim 2,  Pope teaches method as claimed in claim 1, wherein generating the plurality of descriptors includes: generating the downscaled image by downscaling the input image using a scaling factor ( paragraph [0024]); calculating a plurality of downscaled key points included in the downscaled image based on the scaling factor and the plurality of initial key points ( paragraph [0050]), the plurality of downscaled key points corresponding to the plurality of initial key points, respectively; and calculating the plurality of descriptors for the downscaled image based on a plurality of neighboring points that are adjacent to the plurality of downscaled key points in the downscaled image(paragraph [0053]). 
As to claim 3, Pope et al teaches the  method as claimed in claim 2, wherein an intensity difference between adjacent pixels increases when the input image is converted into the downscaled image(paragraph [0067]). 
As to claim 4, Pope et al teaches the  method as claimed in claim 2, wherein the input image is an 1-channel image ( keypoint detection circuit 430 may selectively operate on one channel (e.g., a dynamically programmed single channel) of image data for luminance computation.  For example, keypoint detection circuit 430 may operate on a R channel, a G channel, or a B channel for an input signal of RGB data.  Similarly, keypoint detection circuit 430 may operate on a Y channel for an input signal of YCbCr data, paragraph [0064]). 
As to claim 5, Pope et al teaches the  method as claimed in claim 1, further comprising: converting the input image into an 1-channel image when the input image is not the 1-channel image ( back-end module 340 may perform various scaling, resampling, or other image data operations on the converted image data in the full-color domain.  In at least some embodiments, back-end module 340 
As to claim 6, Pope et al teaches the  method as claimed in claim 5, wherein converting the input image into the 1-channel image includes: receiving a raw image as the input image from an image pickup device; and generating a plurality of 1-channel pixel data included in the 1-channel image based on all of a plurality of raw pixel data included in the raw image ( pre-processing module 420 may include a sub-sample/bin module 510 configured to receive multiple types of data, such as Raw/RGB/YCC/Y data 505.  The single arrow illustrated for Raw/RGB/YCC/Y data 505 may thus correspond to different types of data at different times based in part on input provided by other modules, including multiplexer 410.  In various embodiments, raw data may include Bayer raw image data straight from one or more image sensor interfaces (e.g., the interfaces of image sensor(s) 102), Bayer raw image data from system memory 130, image data in a Digital Negative (DNG) raw format, or raw image data corresponding to other color filter types, figure 4 and 5 and paragraph [0067-0069]). 
As to claim 7, Pope et al teaches the  method as claimed in claim 6, wherein generating the plurality of 1-channel pixel data includes: generating first 1-channel pixel data among the plurality of 1-channel pixel data based on X raw pixel data among the plurality of raw pixel data, where X is a natural number greater than or equal to two, the X raw pixel data being obtained from X pixels that are adjacent to each other ( paragraph [0070-0071]). 
As to claim 8, Pope et al teaches the  method as claimed in claim 7, wherein the first 1-channel pixel data is generated by adding the X raw pixel data to generate a summed raw pixel data and by dividing the summed raw pixel data by X ( paragraph [0062-0064], paragraph [0082]; figure 7). 
As to claim 9, Pope et al teaches the method as claimed in claim 7, wherein the X raw pixel data are obtained from four pixels that are arranged in a 2*2 matrix form ( paragraph [0054]; [0062-0064],[0069],[0073]). 

As to claim  11, Pope et al teaches the method as claimed in claim 10, wherein generating the plurality of 1-channel pixel data includes: selecting first raw pixel data among the plurality of raw pixel data, the first raw pixel data being obtained from first pixels having a same color; and obtaining the plurality of 1-channel pixel data by upscaling the first raw pixel data ( paragraph [0062], [0076-0077]). 
As to claim  12, Pope et al teaches the method as claimed in claim 11, wherein the plurality of 1-channel pixel data are obtained by setting the first raw pixel data as a part of the plurality of 1-channel pixel data and by calculating a remainder of the plurality of 1-channel pixel data using an interpolation operation performed based on the first raw pixel data(paragraph [0056],[0072]). 
As to claim  13, Pope et al teaches the method as claimed in claim 5, wherein, when the input image is not the 1-channel image, an operation of estimating the plurality of initial key points is performed based on the 1-channel image, and the downscaled image is generated by downscaling the 1-channel image (paragraph [0064-0067]). 
As to claim 14, Kim et al teaches the  method as claimed in claim 1, wherein the plurality of initial key points are estimated using at least one of a corner detection and a blob detection ( the feature point extracting part may downscale the input image into multiple downscaled images and extract the feature point in corners of the object in the multiple downscaled images, paragraph [0025]). 
As to claim 15, Kim et al teaches the  method as claimed in claim 1, wherein the plurality of descriptors are generated using at least one of ORB (Oriented Features from Accelerated Segment Test (FAST) and Rotated Binary Robust Independent Elementary Features (BRIEF)), SIFT (Scale-Invariant Feature Transform), SURF (Speeded Up Robust Features) and MSD (Maximal Self-Dissimilarities) ( The 


				
Contact information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664